DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/18/2021.
Claims 1 and 33 have been amended.
Claims 1-34, 36, and 38 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/18/2021 regarding the rejections under 35 USC § 101 have been considered and are persuasive in view of the amendments, and the rejection accordingly withdrawn. Applicant’s arguments regarding the rejections under 35 USC § 103 have been considered but are moot in view of the new grounds of rejection.


On pg. 10-11 of the Remarks, Applicant essentially argues regarding Ramaro:
“Ramaro fails to overcome the deficiencies of both Ouyang and Bakman. Ramaro describes "a sampling time period that overlaps with a resource reservation time period or a time period during which the allocated resource is intended to be used." (Ramaro, Column 19, Lines 48 - 50). Ramaro continues "[t]he sampling may be performed randomly or at regular times." (Id., Lines 59-60). However, performing sampling either randomly or at regular times does not teach or suggest sampling the collected data using a sampling rate that varies over time based on one or more workloads as set forth in claim 1.”

varies over time based on available bandwidth, randomly, and application state being monitored, in addition to randomly. Whether disabling sampling for application workload portions while it is not being executed constitutes  changing the sampling rate “based on one or more workloads” is debatable as AppSpec’s brief disclosure (“The sampling rate may change over time and depend on the workloads.”) does not provide any elaboration or exemplary species of how “the workloads” affect the sampling rate. But in the interests of expediting prosecution Anwar has been additionally cited in the rejections. From  Ramarao col. 29, li. 24-67 for convenience:
“application execution data is collected on a periodic basis such as at a specified time or at specified time intervals….More frequent collections can provide a more accurate "real-time" map of where the application is executing. However, frequent transmissions of collected application execution data may potentially clog the network. So, generally, the frequency of collections, frequency of transmissions, or both will be based on factors such as desired mapping accuracy, available network bandwidth, and the like…As an example, in order to help conserve network resources; a monitoring agent may be configured to report application execution status when the agent detects that the application is executing and not report status when the application is not executing.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-34, 36, and 38 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


collecting, by executing one or more software agents, data from a first cloud and a second cloud of the shared computer infrastructure; sampling the collected data using a sampling rate that varies over time based on one or more workloads; it is unclear what it means to “sample” a collection of data (collected data) as written in the claim in the context of the invention. The limitation also does not appear to have any functional or limiting effect as it does not modify the collected data and does not produce any new data that is subsequently referenced or utilized in the claims. In order to advance prosecution, the sampling and sampling rate have been interpreted as describing how the collecting step/operation is carried out to produce the collected data as described in at least AppSpec ¶0051 and 00551, and not as an operation performed on the collected data as recited in the claims.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19, 21-26, 28-34, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0347934 A1) in view of Bakman et al. (US 2009/0164356 A1) in further view of Madani et al. (US 20110296024 A1) in further view of Ramarao et al. (US .

Claims 33 and 1:
Ouyang discloses the limitations as shown in the following rejections:
a first cloud…of a shared computer infrastructure (see ¶0002-0003, 0015). Recitation of a first cloud and a second cloud further discussed below in view of Ramarao.
a collector, implemented by a hardware processor executing a software agent  (interfaces and tracking tools of management system), electrically connected to the shared computer infrastructure, the collector being configured to collect data from the…cloud of the shared computer infrastructure (see at least ¶0015-0016, 0035-0037, 0043).
a processor having an input electrically connected to an output of the collector, the processor receiving the collected data from the collector and being configured to determine an association between one or more workloads (activities, consumption/ usage of a resource) and the group (entity/cost center/department) based on the collected data using a rule-based engine (“rules for allocating the calculated usage costs to entities (e.g., cost centers, departments, etc.)”) and configured to determine a value (cost) to the group of the one or more workloads based on a value allocation rule (“rules for translating metered usage data into cost”) (see at least ¶0016-0018, 0023, 0032, 0037-0041, 0044, 0047, 0049).
wherein the value allocation rule includes an assessment of a proportional value of a shared computing resource to the group based on…a value indicative of the quantity of the shared computing resource (e.g. CPU time, GB stored, GB downloaded) utilized for the one or more workloads of the group, the shared computing resource shared between the group and another group (see at least ¶0037-0038, 0041, 0019).
Ouyang does not specifically disclose assessing the costs for a particular duration of time during which the one or more workloads utilized the shared computing resource.
value) to cost centers/departments/customers (group) based on the resources utilized by VMs/Business Services (BS) (workloads) based on a specified “time period for calculating chargeback costs” (¶0020). Bakman’s method including determining a value (cost) to the group (cost centers/departments/ customers) of the one or more workloads (VMs/BSs) based on a value allocation rule (chargeback model, rate), wherein the value allocation rule includes an assessment of a proportional value of a shared computing resource to the group based on a duration of time (time period) during which the one or more workloads utilized the shared computing resource and a value indicative of a quantity of the shared computing resource utilized for the one or more workloads of the group, the shared computing resource shared between the group and another group (see at least ¶0020, 0055, 0076, 0150, 0175-0180, 0140; FIG. 12c, 12d).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ouyang’s chargeback method with that of Bakman because Ouyang increases the flexibility of the chargeback process (Ouyang ¶0011, 0013) and Bakman increases the accuracy and understandability of the charge back reporting (Bakman ¶0029, 0076-0082).
Regarding the limitation reciting that the quantity of the shared computing resource utilized is determined based on determining a delta of a current state of the one or more workloads and a prior state of the one or more workloads; Bakman’s process for “determining consumption of virtualized computing resources used by the cost center for each virtual machine within the time period” (¶0020) arguably includes an implicit determination of the difference (delta) between VMs’ resource utilization (state) at the beginning of the period and the end of the time period. See also Bakman ¶0057 describing: “generating resource consumption graphs…show[ing] utilization, the actual amount of resources used, and resource change graphs (see FIG. 33) that compare utilization of resources between two points in time.” However, as Bakman does not explicitly describe the subject 
Madani discloses analogous methods “to derive a virtual machine workload cost for a data center” (Abstract) representing the amount of resources utilized determined based on determining a delta of a current state of the one or more workloads and a prior state of the one or more workloads as described in at least ¶0040-0047, FIG. 3 and 7. Exemplary quotations: 
“a delta or difference variance between the moving average (baseline) to the moving peak is determined. This delta variance is shown in FIG. 7 as the distance between the moving average 544 and the moving peak 546, and this corresponds to Kp referred to above. The delta variance is normalized to produce a moving VM workload multiplier factor. At 580, the VM workload multiplier factor is used to compute the delta VM workload cost (¶0040)…involves generating and storing data representing a moving average of the sum of the plurality of core cost values over a period of time and of a moving peak of the sum of the plurality of core cost values over the period of time, and computing a difference variance between the moving average and the moving peak, wherein the VM workload cost is computed based on the difference variance (¶0041)…the delta VM workload cost is fed back to server computer(s), the physical servers, running the VMs in the computing resources…the delta VM workload cost is used to derive an incremental VM chargeback cost…VM chargeback cost may be an incremental VM chargeback cost that is passed on to a user of the data center” 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to augment Ouyang/Bakman cost computation techniques to utilize Madani’s VM workload cost calculation to increase their accuracy and considered factors particularly in networked environments (Madani ¶0002-0003, 0016, 0045).
Ouyang briefly discloses the shared computing resources and infrastructure “may be a cloud” (¶0015) but does not describe multiple clouds, and further the combination of Ouyang/Bakman does not specifically disclose in response to comparing the value to a metric, reconfiguring resources among the first cloud and the second cloud in the shared computer infrastructure for execution of the one or more workloads.
Ramarao, however, discloses (FIG. 10; col. 9, li. 4-48; col. 15, li. 7-20; col. 37, li. 54-67) a system and methods for collecting data, via “monitoring agents” and “sniffers” (collector), from multiple cloud environments (first cloud and a second cloud) of shared IT infrastructure. Ramaro further discloses (col. 11, 27-41; col. 17, li. 53 – col. 18, li. 31) using the collected data to perform a chargeback process attributing a cost (value) to a business unit, department, and/or user (group) based on utilized resources including determining resource usage efficiency, inefficiency, and/or waste (value), analogous to Ouyang and the claimed invention. Exemplary quotations:
“the system monitors usage [workload] of the allocated resources. Such monitoring can allow the system to apply a chargeback…accounting technique that applies the costs [value] of computing resources (e.g., services, hardware, or software) to the business unit that requested the resources. A chargeback helps to identify which departments, individuals, [group] or both are responsible for the expenses…In a specific implementation, the chargeback is based on a "pay for what you use" policy. For example, if the user used 30 virtual machines, the user (or the user's department) would be charged for 30 virtual machines” (col. 17, li. 53 – col. 18, li. 31).

Ramaro further discloses in response to comparing the value to a metric (waste/inefficiency threshold), reconfiguring (reclaiming/reallocating) resources (e.g. VMs) among the first cloud and the second cloud (e.g. hybrid cloud, public cloud, private cloud) in the shared computer infrastructure for execution of the one or more workloads in at least col. 21, li. 1-10:
“a resource that is being inefficiently used may be reclaimed so that the resource can be made available for other users. For example, a virtual machine that has not been powered-on for several weeks may be reclaimed so that the virtual machine can be made available for another user. As another example, a datastore where only 10 percent is being used may be reclaimed so that the datastore or a portion of the datastore can be made available for another user.”


reconfiguring resources and context for the above quotation, and also FIG. 10; col. 15, li. 7-23; col. 37, li. 54-67 for description of multi-cloud implementations. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Ouyang/Bakman/Madani’s chargeback method with Ramarao‘s centralized multi-cloud management because Ouyang increases the flexibility of the chargeback process (Ouyang ¶0011, 0013) and Ramarao increases the efficiency of tracking cloud resources and allows for reduced costs (col. 6, li. 15-37).
Regarding the limitation directed to employing sampling to collect the data using a sampling rate that varies over time based on one or more workloads, Ramarao at least suggests the subject matter in col. 29, li. 24-67; col. 18, 34-40 disclosing the data is collected periodically at a frequency which varies over time based on available bandwidth, randomly, and application state being monitored, or randomly. But as it is not explicit Examiner additionally refers to Anwar.
Anwar discloses methods for collecting, by executing one or more software agents, data from a first cloud and a second cloud of the shared computer infrastructure (¶0046-0046) by sampling cloud resource metric data. Anwar further provides (Abstract; ¶0106-0123) a detailed “dynamic metering adjustment” where the sampling is performed using a sampling rate that varies over time based on characteristics of one or more workloads such as application type, criticality, and resource utilization variance. Exemplary quotation:
“Data samples are collected for a metric that is monitored with regard to resource utilization in the computing platform by the virtual machines. The data samples are initially collected at a predefined sampling frequency. The data samples collected over time for the metric are analyzed to determine an amount of deviation in values of the collected data samples. A new sampling frequency is determined for collecting data samples for the metric based on the determined amount of deviation” (Abstract).



Claims 2 and 34:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses aggregating the collected data (see ¶0036-0038).

Claims 3 and 4:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the shared computer infrastructure comprises a plurality of servers running in a data center (IT/hardware resources of enterprise)…comprises a plurality of cloud computing resources running on a cloud (see at least ¶0002-0003, 0015-0016).

Claims 5-7:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ramaro further discloses embodiments where the shared computer infrastructure comprises a plurality of cloud computing resources running on a cloud…wherein the cloud comprises a private cloud, a public cloud, and/or a hybrid cloud (col. 15, li. 4-23).


Claims 8 and 12:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises usage data…comprises workload data (see at least ¶0016, 0019-0020, 0030-0032, 0035).

Claim 9:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises configuration management data (see ¶0028, 0031, 0035).

Claims 10, 11, and 31:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. As noted above, Ouyang discloses collecting data from the shared cloud infrastructure but does not specifically disclose the subject matter of claims 10, 11, and 31. Ramaro, however, further discloses:
wherein the collected data comprises security data (col. 24, li. 9-17; col. 9, li. 7-19; col. 30, li. 53-66; col. 37, li. 47-48); 
wherein the collected data comprises availability data (col. 11, li. 26-31; col. 15, li. 42-45; col. 17, li. 27-38);
wherein the collecting data from the shared computer infrastructure comprises receiving events (event and/or status/state updates) delivered by the shared computer infrastructure (col. 28, li. 59 – col. 29, li. 2; col. 29, li. 61-67; col. 31, li. 32-41;


Claims 14 and 15:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the collected data comprises available shared resource components (resources) in the shared computer infrastructure…comprises consumed computer resource components in the shared computer infrastructure (see at least ¶0016-0020, 0037).

Claims 16:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses the collected data comprises a cost of a server for a duration of at least one of the one or more workloads in at least ¶0020, 0037, 0042 in view of ¶0016 disclosing a server as an exemplary resource and further Ramaro col. 23, li. 10-47.

Claims 17 and 18:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the group comprises a group of users (department) of the shared computer infrastructure in a particular line of business…wherein the group comprises a software application (see at least ¶0016, 0018, 0041).

Claim 19:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses maintains a continuous (as needed and/or responsive to new or modified data) computation of membership of workloads to groups (see at least ¶0003, 0016, 0035-0037, 0040).
Claim 21:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the value allocation rule comprises a rule that allocates a proportion of CPU cycles (CPU time) used for a set of workloads (see ¶0016, 0037).

Claims 22, 23, 32, and 38:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ramaro further discloses: 
wherein the value to the group of the one or more workloads is determined based on a forecast (prediction/estimation) of a future value…determining a history of the one or more workloads and then determining the value to the group of the one or more workloads using the determined history of the one or more workloads (col. 19, li. 46 – col. 20, li. 23; col. 20, li. 40-48; col. 36, li. 1-15; col. 37, li. 49-53);
collecting workload data at predetermined time intervals…storing a time-series representation of the collected data. (col. 19, li. 46-67; col. 29, li. 24-60; col. 33, li. 11-31; col. 36, li. 1-15). See additionally Madani ¶0039-0040.

Claim 24:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses wherein the group (entity/cost center/department) comprises a plurality of groups and the determining the value to the group of the one or more workloads comprises determining a plurality of values (see at least ¶0016-0018, 0023, 0032, 0037-0041, 0044, 0047).

Claims 25 and 26:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses comparing the determined value to the group of the one or more workloads against a value metric…wherein the value metric comprises a predefined cost (see at least ¶0002-0003, 0019-0021, 0032, 0037-0041, 0047).

Claims 28 and 29:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ramaro further discloses wherein the value metric comprises a predefined number of provisioned resources (VMs)…generating a resource configuration change (reclaim) based on the determined value to the group (col. 20, li. 40 – col. 21, line 67).

Claim 30:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ouyang further discloses storing the collected data (see at least ¶0015-0016, 0035, 0043, 0049).

Claims 36:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ramaro further discloses a load balancer (agent transmission control software) electrically connected between the output of the collector (agents and sniffers) and an input to the processor (collection server) (see at least col 29, li. 24-60.

Claims 13, 20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang (US 2015/0347934 A1) in view of Bakman et al. (US 2009/0164356 A1) in further view of Madani et al. (US 20110296024 A1) in further view of Ramarao et al. (US 9,497,136 B1) in further view of Anwar (US 2016/0094401 A1) in further view of Zhu et al. (Monitoring and Billing of A Lightweight Cloud System Based on Linux Container).

Claims 13, 20, and 27:
The combination of Ouyang/Bakman/Madani/Ramaro/Anwar discloses the limitations as shown in the rejections above. Ramaro further discloses:
wherein the collected data comprises a set of [VMs] supporting the one or more workloads…wherein determining the association between the one or more workloads and the group based on the collected data using the rule-based engine comprises determining an association between the one or more workloads and the group based on metadata in a [VM] (see at least col. 17, li. 28-66; col. 27, li. 57 – col. 28, li. 18).
wherein the value metric comprises a predefined time for execution of a [VM] (see at least col. 22, li. 1-22).
As shown above, Ramaro discloses performing resource accounting and chargeback at the level and granularity of VMs which, given the broadest reasonable interpretation in the context of the instant application, arguably meet the recited containers. 
However, as Ouyang/Bakman/Madani/Ramaro/Anwar do not explicitly refer to OS-level “container” virtualization (e.g. Docker, LXC), Examiner notes that such technology was well-known in the art at the time of the invention; and more specifically, the benefits of applying the principles of resource accounting, billing, and chargeback at the granularity of containers was known in the art as evidenced by Zhu (pg. 325, Abstract; pg. 327-328, sect. IV-V).
se of known technique to improve similar products in the same way as evidenced by Zhu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
US 20140331225 A1, US 20140101672 A1, US 20130173804 A1 each disclose dynamically changing the sampling frequency of resource monitoring.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
10/25/2021                                                                                                                                                                                                 
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “For some types of shared infrastructure…the state of the system is sampled by the collector 312 periodically for both activities and the resources they consume. The accuracy of data is determined by the frequency interval. For example, in one particular computer-implemented method, the default sample time is on order of once every 15 minutes (¶0051)…the collected data may be a sampled set of data about the workloads. The sampling rate may change over time and depend on the workloads.” (¶0055).